December 3, 1902, the following opinion on rehearing was fthed:
1. Foreign Law: Proof. A book purporting to contain the written laws of a foreign jurisdiction, proves, itself, and is admissible as evidence without other authentication.
*4692. -: -: Declaration or Counsel. But the authenticity of a volume which it is claimed contains the statutes of a foreign state or territory, can not be established by the mere declaration of counsel as to what the volume is.
3.-: -: Appropriate Evidence. The appropriate evidence of the written laws of a foreign state or territory, is that prescribed by section 905, Revised Statutes TI. S., and by sections 419 and 420 of the Code of Civil Procedure.
Sullivan, C. J.
This was an action by the Bank of Indian Territory against W. E. and Christie Hewit upon a promissory note. The jury found in favor of plaintiff for the full amount of its claim, and judgment followed the verdict. An opinion affirming this judgment was handed down last term and will he found in 64 Nebr., 463.
The motion for a rehearing suggested a doubt as to the correctness of our decision upon one point. As shown by the former opinion the statute law of Oklahoma territory on the subject of interest was a material averment of the petition and was one of the issues which plaintiff was required to establish by proof. The proof offered, consisting of extracts from books said to contain the written laws of the territory, was held to be admissible, and was, over defendants’ objections, read to the jury. To show precisely what transpired we here copy from the bill of exceptions:
“The plaintiff now offers to read in evidence that portion of Exhibit ‘B,’ Exhibit ‘B’ being the session laws of Oklahoma territory for the year 1895, and incorporating the laws passed at the third regular session of the legislative session of the territory of Oklahoma, and authenticated by the duly elected, acting and qualified secretary of said territory, which is found at page 93 thereof, the same being chapter 14 on said page of said Exhibit ‘B.’ The defendants object to the offer as incompetent, immaterial and irrelevant and not sufficient foundation laid for its introduction in evidence, it not having been shown that said law sought to be introduced in evidence was passed by the legislature of the territory of Oklahoma or that it *470is a law passed by the territory of Oklahoma, or that Exhibit ‘B’ which contains the law sought to be introduced in evidence is authenticated as required by the laws of said territory or by the laws of the state of Nebraska. * * * Objection overruled. Defendants except. The plaintiff further offers in evidence section 2 of said Exhibit ‘B’ the same being found at page 93 of said exhibit and being the continuing and final section of. said chapter 14 of said exhibit as found at page 93. The defendants object to said introduction as incompetent, irrelevant and immaterial and * * * for the further reason- that said statute has not been authenticated as required by law and no sufficient foundation laid for its introduction, in evidence. Objection overruled. Defendants except. Plaintiff read in evidence sections 1 and 2 of article 1 of chapter 14, at page 93 of the session laws of the territory of Oklahoma, same being Exhibit ‘B’ or a part thereof, a copy of which is hereto attached at page 76. • * * * The plaintiff now offers in evidence that portion of Exhibit ‘B’ which is found at page 94 and so much of said page as is included in chapter 14 entitled ‘Article 2, Legal Rate of Interest.’ The defendants object to the offer for the reason that it is incompetent, immaterial, irrelevant, * * and no foundation laid for the introduction in evidence, the section referred' to not having been authenticated as required by the laws of Oklahoma. * * * Objection overruled. Defendants except. Article 2, Legal .Rate of Interest, chapter 14, same being a portion of Exhibit ‘B’ and found at page 94 of said exhibit read in evidence by the attorney for the plaintiff and a copy of same is hereto attached at page 77. The plaintiff now offers in.evidence that portion of Exhibit ‘T’ said Exhibit ‘T’ being the compthed statutes of the territory of Oklahoma for the year 1893 being duly and legally authenticated as appears in said exhibit by the secretary of said territory at that time, that portion of said Exhibit ‘T’ found at page 223 in article 6, entitled ‘Loan of Money’, including section 7. of chapter 16, also in said chapter and *471article sections 8, 9, and 11. Tlie defendants object to the offer of the plaintiff for the reason that the law sought to be introduced in evidence has not been properly authenticated * * * and for the further reason that it is incompetent, immaterial and irrelevant and no sufficient foundation laid for its introduction in evidence. Objection overruled. Defendants except. Sections 7, 8, 9, and 11 of article 6 entitled ‘Loan of Money,’ chapter 16, of Exhibit ‘T’ same being the compthed statutes of the territory of Oklahoma are read in evidence by the attorney for the plaintiff and a copy of same is hereto attached at page 94.”
The matters embraced within the last two offers seem to have no material bearing upon the case and there was, perhaps, no prejudice resulting’ from their admission. But the eAddence received under the first offer was material and the action of the court in permitting it to go to the jury was, we think, reversible error. The grounds of defendants’ objection were clearly stated, and they were, according to the adjudged cases, sufficient to exclude the 'alleged copy of the Oklahoma law fixing the contract rate of interest at 12 per cent. Where a statute of a sister state, or of one of the territories, is to be proved the proof must conform to the act of congress (U. S. Revised Statutes, sec. 905) or else to the provisions of our OAvn statute.
It is not claimed that either Exhibit B or Exhibit T was authenticated in the manner prescribed by the federal statute, but it is insisted that both exhibits purported to have been published under the authority of the territory of Oklahoma, and were therefore admissible as evidence under section 419 of the Code of Civil Procedure. The bill of exceptions contains all the evidence given at the trial, but in it Ave find no proof that the books described as the “Session Laws of Oklahoma Territory” and the “Compthed Statutes of Oklahoma Territory” purported to have been published under the authority of the government of that territory. The title pages were not put in evidence, and there is in the record nothing, except the
*472statement of counsel, to suggest the idea that the volumes were printed by public authority. A book 'purporting to contain the written laws of a foreign jurisdiction proves itself, and is admissible as evidence without other authentication (Young v. Bank of Alexandria, 4 Cranch [U. S.], *384; State v. Abbey, 29 Vt., 60; Eagan v. Connelly, 107 Ill., 458; Clanton v. Barnes, 50 Ala., 260; Goodwin v. Provident Savings Life Assurance Society, 66 N. W. Rep. [Ia.], 157), hut its authenticity can not be established by the mere statement of counsel as to what it is. The recent case of Union P. R. Co. v. Buzicka, 65 Nebr., —, is conclusive upon this point.
There being in the record no legal evidence of the law of Oklahoma on the subject of interest the judgment heretofore rendered in this court is set aside, and the judgment of the district court reversed.
Reverse and remanded.